Citation Nr: 1146862	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  05-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1951 to December 1952. 

This matter is before Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  The Board notes that the Veteran's claim for entitlement to service connection for tinnitus was granted by the Appeals Management Center (AMC) in July 2011. 

The Board further notes that in January 2007, the Veteran had been scheduled to testify at a video conference hearing over which a Veterans Law Judge of the Board would have presided, however, he failed to appear as scheduled.  His request is deemed withdrawn.

This matter was previously before the Board in July 2009 and June 2010, and the claim was remanded in each instance for additional development. It is now returned to the Board for adjudication.


FINDINGS OF FACT

1.  VA was unable to construct the Veteran's service treatment records, which were presumably destroyed in a fire.

2.  In-service acoustic trauma has been conceded, as has combat service.

3.  Bilateral hearing loss is related to the Veteran's period of active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for service connection for bilateral hearing loss is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II.  Service Connection

In this case, the Veteran claimed that his current diagnosis of bilateral hearing loss is etiologically-related to his period of active service.  The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that he received the Korean Service Medal with two bronze service stars.  It is also indicated that his most significant duty assignment was with B Battery of the 48th Field Artillery Battalion.  Exposure to hazardous levels of in-service acoustic trauma, as well as participation in combat and receipt of the Korean service medal, has been conceded by the Decision Review Officer (DRO) in this case.  See Statement, June 30, 2011.

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  See Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service medical records are not available for review.  Correspondence from the RO indicates that these records were presumably destroyed in a fire, and there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Post-service, a private medical record from Miracle Ear Centers dated in June 1995 demonstrates, in graphic form, bilateral sensorineural hearing loss.  A VA outpatient treatment record dated in September 2003 noted the Veteran's reports of hearing loss dating back to his period of active service during the Korean War. 

A lay statement from the Veteran's brother, dated in October 2003, noted that prior to his entering service, the Veteran was in perfect health with no hearing difficulty.  It was indicated that, following service, he was unable to hear anything but loud noises. 

VA outpatient treatment records dated in June 2004 and July 2004 demonstrate continued treatment for bilateral hearing loss, which the Veteran attributed to his period of active service. 

When this matter was previously before the Board in July 2009 and June 2010, the Board observed that the Veteran's DD Form 214 had shown that he was in a Field Artillery unit during the Korean War, and that he had a current diagnosis of bilateral hearing loss.  It was also indicated that he and his brother had provided credible statements of continuity of symptomatology since service.  Both the Veteran and his brother were deemed competent as lay persons to report on that which they had personal knowledge of his auditory symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id at 469. 

The Veteran was afforded an examination in conjunction with his claim in September 2009.  At that time, the claims file had not been made available to the examiner.  The examiner concluded that while the Veteran had a significant history of military and occupational noise exposure, as the claims file and service treatment records were not available for review, an opinion regarding hearing loss and tinnitus could not be provided without resorting to speculation.  See VA examination report, September 16, 2009.

In December 2009, the VA examiner was provided with the Veteran's claims file, and an addendum to the prior opinion was provided.  The examiner opined that, as no audiometric data had been found in the claims file, there was insufficient factual evidence of in-service hearing loss.  Thus, it could not be determined if the Veteran's currently-diagnosed hearing loss began during service without resorting to speculation. 

In June 2010, the Board found the September 2009 and December 2009 VA audiology reports to be inadequate, to the extent that the examiner failed to address the lay statements of record regarding continuity of hearing symptomatology since the Veteran's period of service.  As such, the claim was remanded again so as to obtain a new VA audiological examination.

Pursuant to the June 2010 Board remand, the Veteran was afforded an additional VA examination in August 2010.  At that time, the diagnosis of bilateral hearing loss was confirmed, meeting the criteria of 38 C.F.R. § 3.385.  The Veteran reported exposure to acoustic trauma during his period of active service, to include the firing of artillery without hearing protection.  Occupational noise exposure was also reported, as the Veteran was a welder who occasionally used hearing protection on the job, and a grinder (power tools) where no hearing protection was used.  Once again, the claims file was not available for review, so the examiner declined to provide an etiological opinion.  See VA examination report, August 18, 2010.  

An addendum opinion was provided in September 2010, in which the examiner stated that, since no audiometric data was found in the claims file, it could not be determined without resorting to speculation whether the Veteran's bilateral hearing loss was related to his period of active service.  Interestingly, with regard to the Veteran's tinnitus claim, granted by the AMC in July 2011, the examiner opined that, although the exact etiology of tinnitus was unknown, that disorder was frequently associated with hearing loss and noise exposure.  The examiner therefore opined that tinnitus was at least as likely as not related to the Veteran's period of active service.  See Addendum, September 23, 2010.

A June 2011 statement from the DRO noted that this opinion was inadequate.  In that statement, the DRO conceded that the Veteran was exposed to combat in Korea.  It was noted that VA was unable to reconstruct his service treatment records.  It was also noted that tinnitus had been linked to noise exposure during active service, and that the Veteran has continuously reported in-service noise exposure throughout his appeal.  A rationale was requested to support any opinion.  See Statement, June 30, 2011.

An additional addendum opinion was provided in August 2011.  Once again, the examiner failed to note the lay evidence of record, to include the October 2003 statement from the Veteran's brother.  The examiner noted that noise exposure was conceded, but did not address combat status.  Because the Veteran reported some degree of post-service noise exposure, she stated that "it cannot be ruled out that his occupational and recreational noise exposures has not contributed to his current hearing loss."  She then opined that the Veteran's bilateral hearing loss was less likely than note related to in-service noise exposure.  See Addendum, August 19, 2011.

Turning once again to lay evidence of record, not considered by the VA examiners in this case, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).
Here, the Veteran is competent to report in-service symptomatology, such as decreased hearing, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as the Veteran's assertions have remained constant throughout his appeal, and his military service is commensurate with his claims of in-service acoustic trauma.  Because the Veteran was involved in combat, and because VA has been unable to reconstruct his service treatment records, VA has a heightened duty to assist the Veteran in this case.  Although VA opinions of record have either been negative or inconclusive, the Veteran's lay statements, as well as those of his family, are afforded significant probative value due to their competency and credibility.  

The evidence in this case is so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, the evidence of record is in relative equipoise, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is granted.










ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


